Cassel Wigidco22266ED Oc Deeonienne23¢-2Fileiteoeds/2e?20P auage of df 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 
 
 
        

 

 

 

 

oe -- x
In re: : Case No. 11-md-02296-DLC
Consolidated Multidistrict Action
TRIBUNE COMPANY FRAUDULENT
CONVEYANCE LITIGATION
x
MARC 8. KIRSCHNER, as Litigation Trustee for; Case No. 12-mc-02296-DLC
the Tribune Litigation Trust, ; Case No. 12-cv-02652-DLC
Plaintiff, if _trroemare yuh itr en dFS A Sb wc
! SDNY |
v. IMENT |
DENNIS J. FITZSIMONS, et al. I: CPSONICALLY FILED |
‘
Day ee fom j
Defendants. ; DATE BILE: | |
il ear
pee eee ene nee enn enn een eee eee eee x

prorosse] ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

The Court, having considered the motion seeking leave, pursuant to Local Rule 1.4, for
Kristin C. Foster to withdraw as counsel of record in the above-captioned proceeding for the
defendants listed in Exhibit A to the Motion to Withdraw as Counsel, and it appearing to the Court

that the relief requested is appropriate,

IT IS HEREBY ORDERED that Kristin C. Foster is granted leave to withdraw as counsel of
record in these actions, that such withdrawal is effective immediately, and that Ms. Foster be

removed from the Court’s CM/ECF electronic notification list for these proceedings.

DATED: Jub-4+5,24624— SO ORDERED:

 
   
 

The Honorattfe Denise L. Cote
UNITED STATES DISTRICT JUDGE

 
